
	

113 SRES 598 ATS: Expressing condolences to the family of Abdul-Rahman Peter Kassig and condemning the terrorist acts of the Islamic State of Iraq and the Levant.
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 598
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Donnelly (for himself and Mr. Coats) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing condolences to the family of Abdul-Rahman Peter Kassig and condemning the terrorist acts
			 of the Islamic State of Iraq and the Levant.
	
	
		Whereas Abdul-Rahman Peter Kassig was a tireless humanitarian who devoted his life to helping those
			 most in need;Whereas Abdul-Rahman Peter Kassig saved lives across Lebanon, Turkey, and Syria, particularly
			 through the nongovernmental organization he founded, Special Emergency
			 Response and Assistance;Whereas Abdul-Rahman Peter Kassig represented the best qualities of humanity through his work
			 administering medical aid, food and shelter to the people most impacted by
			 the war in Syria;Whereas Abdul-Rahman Peter Kassig served with honor as a United States Army Ranger;Whereas the Islamic State of Iraq and the Levant (referred to in this preamble as ISIL) is a terrorist organization that has committed widespread acts of violence against innocent
			 civilians throughout Iraq and Syria, forcing many  people to flee their
			 homeland;Whereas ISIL has carried out grave atrocities targeting Muslims and religious and ethnic minorities
			 in the region, including women and children, for enslavement, torture, and
			 massacre;Whereas ISIL has captured and assassinated journalists and humanitarian and health workers,
			 deepening the suffering of a war-torn region;Whereas ISIL is responsible for the murder of United States citizens; 
andWhereas ISIL continues to hold hostages in contravention of international law: Now, therefore, be
			 it
		
	
		1.Sense of the SenateThe Senate—(1)mourns the death of Abdul-Rahman Peter Kassig;(2)expresses condolences to the family and loved ones of Abdul-Rahman Peter Kassig;(3)condemns the terrorist acts by the Islamic State of Iraq and the Levant (referred to in this
			 resolution as ISIL), including the targeting of innocent civilians, journalists, and aid workers; and(4)urges the United States and the international community, working in partnership with the
			 governments and citizens of the Middle East, to address the threat posed
			 by ISIL and the suffering of innocent civilians impacted by the conflict.2.Rule of constructionNothing in this resolution is a declaration of war or authorization to use force.
		
